Citation Nr: 0009624	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for back disability, 
currently evaluated as 60 percent disabling.  

2. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating in excess of 20 
percent for the veteran's low back disorder.  The rating was 
increased to 60 percent by rating decision of the RO, dated 
in September 1996.  At that time, the RO indicated that this 
constituted a total grant of benefits sought by the veteran 
on appeal.  However, the veteran has not withdrawn his appeal 
and Board retains jurisdiction of the issue.  AB v. Brown, 6 
Vet. App. 35 (1993).  This appeal is also taken from a 
January 1998 rating decision that denied entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities.  


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  A claim 
that a condition has become more severe is well-grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

As noted, the RO regarded the grant of a 60 percent rating 
for the veteran's herniated nucleus pulposus as a full grant 
of the benefit.  It is noted that it is possible to get a 100 
percent schedular evaluation for a low back disorder.  See 
38 C.F.R. § 4.71a, Code 5286.  It is also possible to afford 
an increased rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  The RO has not adjudicated the matter of an 
evaluation in excess of 60 percent or afforded the veteran 
the criteria necessary for such an increase.  They must do so 
prior to appellate consideration.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Regarding the veteran's claim for TRIU, it is noted that, 
while the veteran underwent a VA examination in December 
1998, the report does not include an opinion by the examiner 
regarding the extent of functional and industrial impairment 
caused by the veteran's back disorder, his only service 
connected disability.  When a TDIU claim is presented, a VA 
examining physician should generally address the extent of 
functional and industrial impairment from the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 231 (1994); Martin (Roy) v. Brown, 4 Vet. App. 136 
(1993).  Under these circumstances, further evaluation is 
warranted.  

In view of the foregoing, the claim is REMANDED for the 
following:

1.  The RO should request that the VA 
Medical Center, San Juan, Puerto Rico, 
and request copies of all records of 
treatment that the veteran has received 
since February 1999.  

2.  The RO should arrange for the veteran 
to undergo an  examination to ascertain 
the nature and extent of his service-
connected back disability.  All indicated 
studies should be undertaken.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
be requested to render an opinion as to 
the extent of functional and industrial 
impairment resulting from the veteran's 
service connected back disability.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  When this action is completed, the 
claims should be reviewed by the RO.  
Should the decision remain adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




